Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 10/4/2021 and 10/15/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, suggests, discloses, or renders obvious the camera control of the instant invention.
The instant invention is a method and apparatus for controlling a camera. A terminal device includes a Dynamic Vision Sensor (DVS) collecting circuit. Event data is collected by the DVS collecting circuit while the terminal device performs photographing with a camera component in the terminal device. Position information of a visual focus of a control object is determined according to the event data. It is determined whether the control object has an intention to control the camera component based on whether the visual focus is located within a controllable region according to the position information. The controllable region is a region on the terminal device and controlled by an action of a designated face region of the control object. An action identification process is triggered in order to identify the action of the designated face region of the control object within a collection range of the DVS collecting circuit according to the event data. A pre-trained action identification model is used as the action identification process after determining that the control object has an intention to control the camera component. The control object comprises an object with a permission that controls the terminal device. Upon identification of a target action of the designated face region, the camera component is controlled to perform a target operation corresponding to the target action. As part of the position information determination, a position of an eye region of the control object in the event data collected by the DVS collecting circuit is determined. The event data comprises information of a coordinate position of a pixel unit of which a detected brightness is changed. The position of the eye region of the control object in the event data is determined according to a coordinate position of the pixel unit indicating the eye region. Spatial position information of the eye region relative to the terminal device is determined according to the position of the 
	The closest prior art of record is Bar-Zeev et al. (US 2020/0103967) (hereinafter Bar-Zeev). As noted in prior actions, Bar-Zeev discloses a mobile device (i.e. a "terminal device") including a display and one or more sensors wherein the sensor can be an event-based camera (i.e. a "dynamic vision sensor"). The event-based camera captures images in order to generate event messages when the camera detects changes. Based on the camera data, a point of interest corresponding to where on the display the user is focusing on is determined (i.e. "position information of a visual focus"). It is determined if the gaze position corresponds to a controllable area on the display and whether or not the user is intending to control or interact with the controllable area. User intent is determined for the controllable area and control of the device is performed according to said user intent wherein gaze/pupil conditions indicate user intent. Specifically, a machine learning model is used to determine which user gaze/gesture patterns indicate user intent or interest. After it is determined that the user is looking at the controllable region, the gaze/pupil patterns of the user are compared to the model in order to determine what the gaze/pupil patterns "mean" and whether or not the patterns indicate the user is intending to perform an executable function via their gaze, like a selection function. 
	However Bar-Zeev differs from the instant invention is several ways. Although Bar-Zeev broadly discloses in ¶0026 that the controllable functions of the device may include "digital photographing, digital videoing", Bar-Zeev does not include an embodiment where a camera of the device is being controlled via gaze. Additionally Bar-Zeev does not describe any permissions of the user who is controlling the device. Additionally, although Bar-Zeev discloses that the camera may be an event-based camera, Bar-Zeev fails to disclose the processing of event data of the instant invention. That is, the instant invention requires "determining a position of an eye region of the control object in the event data collected by the DVS collecting circuit; wherein the event data comprises information of a coordinate position of a pixel unit of which a detected brightness is changed, the position of the eye region of the control object in the event data is determined according to a coordinate position of the pixel unit indicating the eye region; determining spatial position information of the eye region relative to the terminal device according to the position of the eye region in the event data, a distance from the eye region to the DVS collecting circuit and position information of the DVS collecting circuit on the terminal device; determining a gaze direction of the eye region by performing gaze direction identification based on the event data; and determining the position information of the visual focus of the control object according to the spatial position information and the determined gaze direction" and although Bar-Zeev discloses an event-based camera, Bar-Zeev does not disclose the particulars of processing event data a claimed by the instant invention.
	Additional prior arts of record include Konicek (US 2011/0205379) and Choi (US 2017/0060251). As noted in prior actions, Konicek, also discloses controlling a terminal device including a display via gaze. Specifically Konicek discloses that gaze tracking can be used alone or in combination with gesture/voice recognition to control camera specific components of the terminal device. The position of a user's gaze on the display screen of the device is determined. When the user's gaze overlaps a controllable area, the system determines whether or not the user intends to select a camera controllable function based on the gaze position. For example, when the user's gaze overlaps a menu icon, a drop down from the menu appears showing executable camera functions. When the user performs a subsequent predetermined action, such as a wink or gazing in the area for a predetermined time, the camera control function is selected and executed by the system. Choi primarily relates to body/hand gestures, although one of ordinary skill in the art would readily appreciate that eye/gaze gestures are similarly known in the art. As cited in prior actions, Choi discloses that when multiple people are detected within an image frame, face recognition is performed to determine which of the objects the authorized/main user of the device is. Thus Choi discloses determining if an object has permissions to control the device. 
	However both Konicek and Choi fail to cure the deficiencies noted for Bar-Zeev. Although Konicek does disclose determining gaze/eye position information, Konicek does not disclose the event data of the instant invention. That is, although Konicek is directed to determining where a viewer's eyes are located in a captured image, Konicek does not disclose the particulars of the instant invention which require determination of a coordinate position of a pixel unit in event data and determining brightness 
	Furthermore, the prior art of record does not provide a suggestion or disclosure that these components of the instant invention in combination would have been obvious. Therefore, the differences between the subject matter sought to be patented in the present application and the prior art are such that the subject matter as a whole would not have been obvious at the time the invention was filed to a person having ordinary skill in the art to which said subject matter pertains.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/REBECCA A VOLENTINE/Examiner, Art Unit 2483                                                                                                                                                                                                        December 18, 2021